COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:       In the Interest of M.A.J. Jr., H.A.J., and B.D.J., Children

Appellate case number:     01-19-00685-CV

Trial court case number: 2018-04197J

Trial court:               314th District Court of Harris County

Date motion filed:         July 10, 2020

Party filing motion:       Appellee


       A majority of the en banc court has voted to deny appellee’s motion for en banc
reconsideration. It is ordered that the motion is denied.



Judge’s signature: ___/s/ Julie Countiss_________
                   Acting for the En Banc Court*

Date: ___December 10, 2020___________________

* En banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Goodman,
Landau, Hightower, Countiss, and Adams.

Keyes, J., dissenting from the denial of en banc reconsideration for reasons stated in her dissenting
opinion on rehearing.